 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 955 
 
AN ACT 
To designate the facility of the United States Postal Service located at 10355 Northeast Valley Road in Rollingbay, Washington, as the John Bud Hawk Post Office. 
 
 
1.John Bud Hawk Post Office 
(a)DesignationThe facility of the United States Postal Service located at 10355 Northeast Valley Road in Rollingbay, Washington, shall be known and designated as the John Bud Hawk Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the John Bud Hawk Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
